IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42548

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 546
                                               )
       Plaintiff-Respondent,                   )   Filed: July 9, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
ADAN ADOLFO ARROYO,                            )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Jon J. Shindurling, District Judge.

       Appeal from judgment of conviction and unified life sentence, with a minimum
       period of confinement of twenty-five years, for first degree murder, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Adan Adolfo Arroyo pled guilty to first degree murder. I.C. § 18-4001-I. The parties
entered into a binding I.C.R. 11 plea agreement.       Pursuant to that plea agreement and in
exchange for Arroyo’s guilty plea, additional charges were dismissed and the state withdrew its
notice of intent to seek the death penalty. The district court sentenced Arroyo to a unified term
of life imprisonment, with a minimum period of confinement of twenty-five years. Counsel for
Arroyo filed an I.C.R 35 motion and Arroyo filed a pro se Rule 35 motion, which the district
court denied. Arroyo appeals.


                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Arroyo’s judgment of conviction and sentence are affirmed.




                                                   2